NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1782-19

IN THE MATTER OF
ALBERTO APONTE,
ESSEX COUNTY,
DEPARTMENT OF CORRECTIONS.
________________________________

                Submitted June 3, 2021 – Decided July 20, 2021

                Before Judges Sumners and Mitterhoff.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2019-1614.

                Courtney M. Gaccione, Essex County Counsel,
                attorney for appellant/cross-respondent Essex County
                (Jill Caffrey, Assistant County Counsel, on the briefs).

                Caruso     Smith      Picini, PC,    attorneys    for
                respondent/cross-appellant Alberto Aponte (Zinovia H.
                Stone, on the brief).

                Gubrir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Craig S. Keiser,
                Deputy Attorney General, on the statement in lieu of
                brief).

PER CURIAM
      The Civil Service Commission (Commission) adopted the Administrative

Law Judge's (ALJ) initial decision overturning the Essex County Department of

Corrections' (DOC) termination of Sergeant Alberto Aponte due to a violation

of the DOC's drug policy.         The Commission agreed with the ALJ's

recommendation that Aponte be suspended without pay for six months, demoted

from the rank of sergeant, and subjected to random drug tests twice a month for

a year upon reinstatement. The DOC appeals, contending Aponte should be

terminated. Aponte cross-appeals, contending he did not violate the drug policy

because he unknowingly consumed an illegal substance and, therefore, should

not be disciplined.

      Based on our review of the record and applicable law, both parties'

contentions lack sufficient merit to warrant extensive discussion in a written

opinion. R. 2:11-3(e)(1)(D) and (E). We therefore affirm substantially for the

reasons stated by the ALJ in her cogent initial decision as adopted by the

Commission. We add the following brief comments.

      Appellate review of an administrative agency decision is limited. In re

Herrmann, 192 N.J. 19, 27 (2007). A "strong presumption of reasonableness

attaches" to the Commission's decision. In re Carroll, 339 N.J. Super. 429, 437

(App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App. Div.


                                                                         A-1782-19
                                      2
1993)). Thus, we generally defer to final agency actions, only "reversing those

actions if they are 'arbitrary, capricious or unreasonable or [if the action] is not

supported by substantial credible evidence in the record as a whole.'" N.J. Soc'y

for Prevention of Cruelty to Animals v. N.J. Dep't of Agric., 196 N.J. 366, 384-

85 (2008) (alteration in original) (quoting Henry v. Rahway State Prison, 81 N.J.

571, 579-80 (1980)). We must defer even if we would have reached a different

result. In re Carter, 191 N.J. 474, 483 (2007) (citing Greenwood v. State Police

Training Ctr., 127 N.J. 500, 513 (1992)). It is not our role to second-guess or

substitute our judgment for that of the agency and, therefore, we do not "engage

in an independent assessment of the evidence as if [we] were the court of first

instance." In re Taylor, 158 N.J. 644, 656 (1999) (quoting State v. Locurto, 157

N.J. 463, 471 (1999)).

      It was undisputed that a random drug test revealed Aponte tested positive

for a controlled dangerous substance (CDS), benzoylecgonine (a derivative of

cocaine), that he did not declare on his drug testing medical information form.

He linked the test results to his ingestion of a supplement, Inka Leaf. Aponte

did not notice that the product’s bottle stated it contained a banned substance.

It was uncontested that Aponte was trained on banned coca-leaf products. The

ALJ's findings of facts and conclusion stated that Aponte was not a drug abuser


                                                                              A-1782-19
                                         3
but, despite being sufficiently trained, he violated DOC policy by digesting Inka

Leaf.

        We conclude there is no basis to disagree with the Commission's

acceptance of the ALJ's recommendation to eschew termination and give Aponte

"a second chance" by limiting discipline to suspension without pay, demotion,

and random drug testing. Relying on Town of W. New York v. Bock, 38 N.J.

500, 523 (1962) and In re Hermann, 192 N.J. 19, 33-34 (2007), progressive

discipline was invoked––despite the seriousness of the offense––due to Aponte's

eight-year tenure at the DOC with no disciplinary history. Consequently, we

reject the DOC's argument that the Commission's decision was "arbitrary,

capricious, unreasonable[,] and lacked fair support in the record."

        We likewise dismiss Aponte's argument that he involuntarily tested

positive because he did not know he was ingesting a banned substance and, thus,

did not violate the DOC's drug policy. He argues his "ingestion of a substance

that ultimately led to a positive drug test was not the product of his effort . . .

but [due to] the manufacturer’s failure to clearly list the ingredients on the 'Inka

Leaf' . . . bottle, and the fact that [he] was . . . not a botanist or chemist."

        Claiming he believed in good faith that Inka Leaf was free of any illicit

substances, Aponte mistakenly relies on State v. Baum, 224 N.J. 147 (2016), to


                                                                                   A-1782-19
                                           4
establish a defense of involuntary consumption. In Baum, which determined

whether jury charges conflated self-induced intoxication with diminished

capacity, our Supreme Court held:

             "Self-induced intoxication" is defined as "intoxication
             caused by substances which the actor knowingly
             introduces into his body, the tendency of which to cause
             intoxication he knows or ought to know, unless he
             introduces them pursuant to medical advice or under
             such circumstances as would afford a defense to a
             charge of crime." N.J.S.A. 2C:2–8(e)(2).

               ....

             However, "[w]hen recklessness establishes an element
             of the offense, if the actor, due to self-induced
             intoxication, is unaware of a risk of which he would
             have been aware had he been sober, such unawareness
             is immaterial." N.J.S.A. 2C:2-8(b).

             [Id. at 161-62 (alteration in original).]

      Aponte was reckless in not being aware that the supplement could cause

a positive drug test. The Commission therefore agreed with the ALJ that, given

his training, Aponte should have known whether the supplement contained a

CDS. The record supports that determination.

      Considering our deferential review of the Commission's decisions, neither

the DOC nor Aponte have shown that the disciplinary action imposed should be

disturbed.


                                                                         A-1782-19
                                         5
Affirmed.




                A-1782-19
            6